OFFICE   OF THE ATI'ORNEYQENERAL   OF TEXAS
'I
                                AUSTIN
-   c.MAW"
&--=-
Honorable B. h.   ROWIt,   P6gS   8




        Or iS SUOh bqUS~6,     *6ha11 be retOk6d*,
        morely amounts to a permlsaiv6  or Ulreotary
        statement concerning the Boaras   power in
        such mattersOR‘

          Section 4 of Artlcl8 4548%; Vernon's Anuotat6d
Civil Statutes (Aots 1929,, 41st Leg., 9. 942, oh. lo'/), 66
pertinent, read6 a8 followet

          "The Board aball havr the powsr to make
     by-laws.and regulations, not inoonslet6nt with
     U;h,.;w, for th%9roprr performance of it0
             . . . .0

          Seotlon 7 oi'the seme &t    r&e&P:
          "It shall be the duty of the State Board
     of Fharmacy to se8 that 611 lavfewhleh pertain
     to the practice of phannaoy are enforosd. . , .*

          Spsolrloal.ly parteining to the revocation ot r6g-,
istratlon of pharmacists, Seatlon 12 of the statut6 providea
as rO11OQE3:

            The registration of any pharmacist shall
     be revoked by the,Board after the r6gietrant ha6
     been conviated of having violated any ol t&tie
     p:c~triSi~n~ 0r,tbiS law, or shall have jxlen aon-
     v:icted of a~felony, or ehal.1 have ba6n oonvlotea
     of drunkenness, or or any DfrC4nS6~,in elthivr
     Stats   or yedera1 OouH, lnvvlvlng the ll1egal
     U.38, sale or transportatloa 0r intoxlaatlng
     1 liquor, or narcotic drugs. Wevooation 0r m-
     giatration shall only be attss ten (10) aaye*
     notice and a full hearing. Any parson feeling
     himself aggrieved on aooount 0r the aotlon of
     t~hs Board may institute prooeedlngs in the Itis-
     trlct Court o$ Travla County, Tex%s, for the
     purpose 04 having the li06U~S   r6inStated.*

          The Stat6 Board of ~~~sI-IIBO~ ia a StStUtOl'y E@sIlOy
of the State vest& only with powers an8 authority sp6of~fioal1~y
granted by the creating statutes. It may exsrolse 0213.~     %hO66
powers whioh are expressly granted or whioh arias by neoss6ary
lmpllcation.
Bonorable B. B. Brewn, me;6 3



           Ihe plain mendato OS Beetion lg l8 that th6 Boer4
shall revoke the registration OS pharmaolsts undsr the
speolrlo clroumstanoes described. The. power and duty to
revoke is eosentlally different Srom a power and duty to
suspend.. Whether the registration OS a pharmacist shall be
.revoked,or Eerely suspended, when he shall have been guilty
OS offenses Uesoribed, is peoullarly a matter Sor the Legls-
lature. It has deoreed that the registgratlon shall be ro,-
vok6d, not suspended. The Board must r0110w this leglr-
lativs determinatlon~.

          Moreover, there exists no authority, expresr or im-
p116d, for the Board ,tO rSitl6t6t6,6 pbU366OiEt WhOS6 r6&6-
tratlon has been revoked. The L6gi6kitUr6 has not deUr66d
that this may be done. &are again the Beard may exsr5166
only th6 powers vested in it.

          Finally, the Legislature has deolared in Ssotfon
U? that the regietristlonof a phamaoiat, Who ha6 ba6n gUj.ktp
OS the offenses mentioned, %vhell be revoked my the Beard*.
Xf th6 oondltlons pre5orlb5d in Se&ion I& ~6Xilrt,it IS Cupp
opinion that the Board may not ror ‘reason6 of its om,iail
or refu:se to execute therevowtlon.     3!helanguage employed
by the :Leglslature is not permiseivs~ .nowhere ,ln ths Atat do'
w6 find any int,imetiotithat.the enforcement 0r ,860tlon U! '
16 a discretionary matter with-the Beard: ,To th6 eontraff,
it appears that the Legislature has eleerly deorsed.that 6
pharaaxcist guilty, oS the OfSens6 deeerib6d~shOtid have hi6~
regletrntlonrevoky¶.
          me principles we have applied are Sundamental in
our jurlsprud5nc5.   Inthe early case of Bryan v+ Sundberg,
5 Tsx. 209, z1.2, it was daclar6d:

          ". . . 2%atutes whleh preaerlb6 (de@) and
     limit the 6x~roi~e 0r orflolal duty ought to re-
     ce:lve a st:rlct interpretation in reepecrt to the
     powers co&erred and the manner OS their ex(lrelEm,
     end those powers are cot to be enlarged by con-
     struction. The officer must look to the sot by
     QUOD   his oislce is Creat6d and its dutie,s are
     defined to ascertain the extant OS h%s potiers and
     the 1lna of his duties; and he is not at liberty
                                                               32   -



Eonora‘ble B. B. Brown,~Pags 4



     to transcend the former or vary the proscribed
     mode 0r _nerforsanca 0r the latter. . . . .*

          See also 34 Tex. Jur., paragraph 67, page 440, and
cases ofted.
                                    Yours very truly




LcS:GO